BY THE COURT:
IT IS ORDERED, on the Court’s own motion, that the captioned appeal, No. 84-8176, McCleskey v. Zant, will be initially heard by the Court sitting en banc.
IT IS FURTHER ORDERED, on the Court’s own motion, that rehearing en banc is GRANTED in No. 82-8413, Ross v. Hopper, 716 F.2d 1528. The Clerk will establish a schedule for filing en banc briefs.
IT IS FURTHER ORDERED that the en banc Court will withhold decision in appeal no. 82-8408, Spencer v. Zant, 715 F.2d 1562, pending submission and consideration of McCleskey and Ross.